—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered December 13, 1993, convicting her of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenges to the court’s charge are unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.